DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a mannequin used to practice CPR techniques, classified in G09B23/288.
II. Claims 10-11, drawn to a system used to simulate a pulse or heart rate, classified in G09B23/303.
III. Claims 12-17, drawn to a system used to simulate sound detected by a stethoscope, classified in G09B23/14.
IV. Claims 18-24, drawn to a system which discusses the structural frame of a mannequin system, classified in G09B23/30.
V. Claims 25, drawn to a simulated breathing system, classified in G09B23/34.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because certain significant limitations in one group find no counterpart in the other groups and vice versa.  The independent claim in invention I does not require the significant limitation of “a pulse mechanism actuated by a solenoid to generate a palpable pulse”, as found in the .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed In the instant case, the inventions as claimed have a materially different design because certain significant limitations in one group find no counterpart in the other groups and vice versa.  The independent claim in invention I does not require the significant limitation of “a stethoscope module configured to interact with the body sound module, the stethoscope module including an amplifier circuit configured to at least one of amplify and filter a signal received from a receiving coil, the amplifier circuit being coupled to a speaker that generates at least one body sound”, as found in the independent claim on invention III.  In addition, the independent claim of invention III does not require a certain significant limitation of “a compression mechanism provided above a chest cavity and including a sternum plate and a sternum spring, the compression mechanism configured to provide a means for applying chest compressions during CPR training”, as found in the independent claim of invention I.  Furthermore, the inventions as claimed do not 
Inventions I and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because certain significant limitations in one group find no counterpart in the other groups and vice versa.  The independent claim in invention I does not require the significant limitation of “a set of mounts coupled to the supporting base, the set of mounts configured to receive at least one module that provides incremental functionality to the manikin”, as found in the independent claim on invention IV.  In addition, the independent claim of invention IV does not require a certain significant limitation of “a compression mechanism provided above a chest cavity and including a sternum plate and a sternum spring, the compression mechanism configured to provide a means for applying chest compressions during CPR training”, as found in the independent claim of invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because certain significant limitations in one group find no counterpart in the other groups and vice versa.  The independent claim in invention III does not require the significant limitation of “a bladder coupled to the frame and engaging the actuator, the bladder including a cavity partially filled with fluid”, as found in the independent claim on invention II.  In addition, the independent claim of invention II does not require a certain significant limitation of “a stethoscope module configured to interact with the body sound module, the stethoscope module including an amplifier circuit configured to at least one of amplify and filter a signal received from a receiving coil, the amplifier circuit being coupled to a speaker that generates at least one .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because certain significant limitations in one group find no counterpart in the other groups and vice versa.  The independent claim in invention IV does not require the significant limitation of “a bladder coupled to the frame and engaging the actuator, the bladder including a cavity partially filled with fluid”, as found in the independent claim on invention II.  In addition, the independent claim of invention II does not require a certain significant limitation of “a set of mounts coupled to the supporting base, the set of mounts configured to receive at least one module that provides incremental functionality to the manikin”, as found in the independent claim of invention IV.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because certain significant limitations in one group find no counterpart in the other groups .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because certain significant limitations in one group find no counterpart in the other groups and vice versa.  The independent claim in invention III does not require the significant limitation of “a set of mounts coupled to the supporting base, the set of mounts configured to receive at least one module that provides incremental functionality to the manikin”, as found in the independent claim on invention IV.  In addition, the independent claim of invention IV does not require a certain significant limitation of “a stethoscope module configured to interact with the body sound module, the stethoscope module including an amplifier circuit configured to at least one of amplify and filter a signal received from a receiving coil, the amplifier circuit being coupled to a speaker that generates at least one body sound”, as found in the independent claim of invention III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because certain significant limitations in one group find no counterpart in the other groups and vice versa.  The independent claim in invention III does not require the significant limitation of “a motor including a gear box coupled to a supporting base of the manikin”, as found in the independent claim on invention V.  In addition, the independent claim of invention V does not require a certain significant limitation of “a stethoscope module configured to interact with the body sound module, the stethoscope module including an amplifier circuit configured to at least one of amplify and filter a signal received from a receiving coil, the amplifier circuit being coupled to a speaker that generates at least one body sound”, as found in the independent claim of invention III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions IV and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because certain significant limitations in one group find no counterpart in the other groups and vice versa.  The independent claim in invention IV does not require the significant limitation of “a motor including a gear box coupled to a supporting base of the manikin”, as found in the .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The five inventions would require completely different text searches and class searches.  For example, the five inventions would require a separate search in their own CPC categories due to the fact that each is categorized in a separate CPC category.  Further, they would require their own text search.  Invention I would require a text search specific to manikins containing compression mechanisms for CPR.  Invention II would require a text search specific to a system which simulates a pulse.  Invention III would require a text search specific to a system in which a stethoscope sound module is produced.  Invention IV would require a text search specific to the structural frame of the manikin.  Invention V would require a text search specific to creating simulated breathing for the manikin.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY M DEL VALLE whose telephone number is (571)270-5307.  The examiner can normally be reached on Monday-Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.D.V/
Examiner, Art Unit 3715     

/JAMES B HULL/Primary Examiner, Art Unit 3715